2. Indonesia, including attacks on minorities (
The next item is the debate on seven motions for resolutions on Indonesia, including attacks on minorities.
Madam President, as a concerned Protestant I have this week heard from various missionary workers about the social situation of churches and of Christians in Indonesia. If the European Parliament is to put a country on its agenda of human rights violations, that, of course, requires careful handling of the facts on our part.
My initial conclusion from these contacts is that, among the churches, there are concerns, above all, about areas in the Indonesian archipelago with a Muslim majority. As an insider put it, using benign wording - the church is being tolerated, but that could change around very suddenly. From Java, in particular, the noises that are being heard are sombre - the authorities provide resistance to the building of churches and there is intimidation by small radical Muslim groups. To support this I quote a church leader from Bekasi, West Java, who said, 'Despite a court judgment that we can use our church to hold services, the mayor is prohibiting us from doing so. We therefore now hold our services on the street, where we also baptise our children and celebrate the sacraments. It is a dangerous and undesirable situation. The radicals want to get us to surrender this way. This may go on for some time. Local Muslims who supported our church are also threatened by radical Islamists. We need the support of the international community. There should be freedom of religion for everyone.'
Europe's institutions must put across this urgent message when they talk to the Indonesian authorities - in a balanced way, of course. We are not talking of general persecution of Christians in Indonesia, my local sources tell me, and they are grateful for the prevailing religious freedom. It is also true, however, that 'all over the country an Arabification of Islam can be perceived, and this, naturally enough, is greatly worrying for Christians'.
We surely must share these worries, and we need to pass them on to Jakarta.
Madam President, at a recent meeting in Jakarta, the representative of an Indonesian human rights organisation declared that 'we currently have complete religious freedom in Indonesia. We are free to practise the religion that we wish, provided that it is not the Ahmadi religion.' There is some exaggeration in these statements as we know that other minorities are also at risk in Indonesia. However, this exaggeration is understandable since we are still suffering from the shock of the Cikeusik massacre, in which three followers of the Ahmadi religion were killed. This is a religion that considers itself Muslim but which certain fanatics do not want to be considered as such.
Here we have a serious problem: we know that the majority of Indonesians want peace and tolerance between religions and it is in the light of this that they interpret the national principles of the Pancasila. However, we also know that there is a minority who claim to speak for the whole of society, and this poses a serious challenge for the authorities. Firstly, they cannot allow a minority of fanatics to speak on behalf of society as a whole; and secondly, the government must express its abhorrence at these attempts. In that respect, I find it very worrying that certain statements made by the Minister of Religious Affairs of Indonesia have indicated that the Ahmadi religion cannot class itself as Muslim.
I believe that, if the Indonesian Government does not want the wishes of these fanatics to contaminate the rest of society, it has to be very clear in its efforts to combat intolerance. That is what we, in Parliament, are asking of the Indonesian authorities.
Madam President, the ongoing democratisation of Indonesian society fills us with enormous admiration, but it also means that our expectations are greater. Numerous instances of discrimination on the grounds of religion are casting a shadow over the country's image, obscuring the goals and achievements of the current holder of the ASEAN presidency. Over 15% of the citizens of Indonesia, which is the largest Muslim state, belong to a religious minority.
The fact that Indonesia has become the scene of bloody anti-Christian repressions is therefore outrageous. Although civil society, religious leaders and representatives of moderate Islam have categorically condemned the attacks on religious minorities, we are still witnessing events involving death and destruction. Reports of the lack of involvement and ineptitude of the authorities and the police in preventing the violence are a particular cause for concern. The legitimacy of the restrictive law allowing harsh sentences to be imposed for blasphemy and heresy has also been criticised by the Muslim community, and it has become a convenient tool for discrimination and misuse. In the name of respect for human rights, I am calling on the Indonesian authorities to take immediate steps aimed at guaranteeing their citizens' safety and fundamental freedoms, in the spirit of cooperation with the European Union.
Madam President, Indonesia, as is well known, is an important partner for the European Union in the Muslim world. It must be mentioned that progress has been made in this country, in recent years, in terms of democracy and the protection of human rights. We only need to recall, for example, the ratification of some important international instruments. However, the situation for minorities, especially religious minorities, whether Ahmadi, Christian or Buddhist, has deteriorated significantly. The multitude of laws restricting the rights of religious minorities and of increasingly violent attacks against them is proof that intolerance is spreading in Indonesia. The authorities in Jakarta ought to devise a clear strategy for ensuring respect for religious freedom and promoting tolerance. Another definite requirement is for discriminatory legislation to be abolished and for those found guilty of violence to be punished. I think that the Partnership and Cooperation Agreement we have with Indonesia provides a special framework for tackling the situation on religious freedom and minorities.
author. - Madam President, it is distressing that there has been an increased incidence of attacks against religious minorities in Indonesia. The most populous Muslim country in the world is a democracy committed to pluralism, cultural harmony, religious freedom and social justice, and the Indonesian authorities have repeatedly given reassurances in this connection.
However, Articles 156 and 156(a) of the Indonesian Criminal Code prohibiting blasphemy, heresy and religious defamation have been tools in the hands of extremists inciting religious violence and hatred. Those articles have been grossly misused and the commitments to the International Covenant on Civil and Political Rights have not been upheld in Indonesia.
I call on the Indonesian authorities to repeal this legislation in order to avoid further deterioration of the situation and to bring the perpetrators of religious violence and hatred to justice.
Madam President, Indonesia's state ideology of Pancasila has, in itself, succeeded in bringing together diversity, harmony between religions, justice and freedom of religion, in an exemplary manner.
Nevertheless, in Indonesia, which has the biggest Muslim majority of any country in the world, there are still laws in force relating to blasphemy, profanity and heresy. In a country that genuinely adheres to the rule of law, where human rights are actually respected, there is room for minorities without mandatory laws, whether it concerns religious, linguistic or ethnic minorities. Such a state should also be open to cooperation from the international community, so that problems can be prevented and society improved further.
Human rights must be protected wherever they are under threat. Civil society and dialogue must have a robust role to play in the establishment of peace, harmony and coexistence between different communities.
on behalf of the PPE Group. - (HU) Madam President, the overwhelming majority of the European Union's population is Christian. The early foundation of the Member States participating in EU integration is inseparable from Christian culture; yet we must speak out against the attacks against Christians in Indonesia, or any other part of the world, primarily because European States have undertaken to guarantee a high level of protection of basic human rights, and want to uphold this principle in their dealings with their important commercial partners as well. At the same time, this brave stand presupposes that EU Member States also respect the rights of minorities living in their own territories, recognising the special status of indigenous national minorities. As the country with the world's largest Muslim population, Indonesia bears a special responsibility concerning the treatment of religious and ethnic minorities living in its territory. The European Union has a similarly tremendous responsibility with respect to its attitude towards its own minorities and increased attention to their problems.
Madam President, Commissioner, ladies and gentlemen, the situation in Indonesia at the present time is extremely worrying.
Indonesia, traditionally described as a mosaic of peoples and ethnic groups where Muslims, Christians, Buddhists, Hindus and Animists live side by side with a certain religious freedom, is today sinking into Muslim extremism. The Ahmadi Muslims, and also Christians and Buddhists, for example, are now victims of a religious intolerance which, I fear, is but beginning.
It is totally unacceptable for the state, through its Minister of Religious Affairs and its police, to sanction such violence in a country which is, moreover, undergoing rapid economic development and which plans to play an increasing role on the international stage. The government must act hand in hand with civil society to put an end to these atrocities and to restore respect for human rights and religious freedom. It should do so fast, before the country sinks into civil war.
on behalf of the ALDE Group. - Madam President, Indonesia is a beautiful country with deep traditions of pluralism, cultural harmony, religious freedom and social justice, but regrettably we are seeing an increase in extremist attacks against religious minorities, including against the Ahmadis, who consider themselves Muslim but who are not recognised as such by everyone. We see attacks on Christians, Buddhists and against progressive civil society organisations. On video clips placed on the Internet we have seen well-documented human rights violations when an angry mob set fire to churches, killing a number of people.
It is important that the rule of law be upheld and that the perpetrators are held accountable, including when they belong to the security forces. The abusive blasphemy and religious defamation laws must end. Initiatives by civil society organisations, as well as the government and the judiciary, are welcome steps. Political support for the protection of pluralism is important, and the progress on the implementation of democracy and the rule of law in recent years should be deepened and strengthened. We encourage the Government of Indonesia to take up recommendations made by the UN High Commissioner for Human Rights and to invite the UN Special Rapporteur for freedom and religion and belief to visit the country.
on behalf of the ECR Group. - Madam President, the attacks on members of the Ahmadi Christian community in Indonesia are symptomatic of a worrying trend in many Muslim societies, even those like Indonesia that are considered relatively enlightened under their system of Pancasila. Ahmadis, who, having been expelled from Pakistan now happen to have their global headquarters in London, my constituency, are considered apostates by mainstream Sunni Islam. The penalty for apostasy under Sharia is the death penalty. Thankfully Indonesia, whose functioning democracy has made great strides in recent years, does not widely practise Sharia law accept in Aceh.
However, the government needs to do more to promote tolerance and protect religious freedom across this vast and geographically fragmented country. In particular Indonesia's political leaders should no longer turn a blind eye to those who seek to sow hatred and violence through exacerbated religious tensions and differences, and they must criminally prosecute all those who are carrying out such atrocities against minorities. As well as lifting the ban on Ahmadis, the government should revise all decrees and the blasphemy laws, which are used effectively to prevent Christians and others from building new places of worship. We in Europe expect such high standards of Indonesia precisely because it is a pluralist democracy.
(FI) Madam President, the situation surrounding Indonesia's religious minorities calls for our urgent attention. People have been arrested, tortured and killed. The number is growing, and something needs to be done.
The attacks are contrary to Indonesia's tradition of pluralism and a respect for cultural harmony. Those who have come under attack have included Christians, Buddhists and the Ahmadis, who regard themselves as Muslim. As an example, I could mention the events of 8 February, when hundreds of people set fire to three churches and attacked a priest in a city in Java. The reason for the attack was that, in their view, a Christian who had insulted Islam had received a sentence of only five years in prison, instead of the death penalty.
Over the past six years, there have been 430 attacks on Christian churches. There are many examples from all the religious minorities, and breaches of human rights are becoming more serious from one to the next.
(PL) Madam President, the fact that the authorities of the world's largest Muslim state cannot manage to control the ever stronger radical strain of Islam, the aim of which is to destroy Christianity and to limit its influence, is a very serious situation. Of course, we could say that this forms part of a wider pattern of persecution of Christians, since a Christian is killed every few minutes somewhere in the world. Yet let us be quite frank about the fact that it is not only the Christian minority which is being persecuted in Indonesia. We could even say that Indonesia, with its occupation of East Timor, has seen the slaughter of Christians fighting for the independence of their own state before during its history, but this is a different situation.
The European Union's response to this matter should undoubtedly be very forceful, since a failure to act by Europe is unfortunately a sin of omission, speaking in theological terms.
(PL) Madam President, following the tragic reports from Indonesia, I should like to express my deep concern at the situation. Indonesian citizens cannot feel safe in their own country, in spite of the rights and freedoms they are theoretically guaranteed. Attacks on and persecution of religious and other minorities are not one-off incidents, but widespread. Yet Indonesia ratified the International Covenant on Civil and Political Rights in 2006, which guarantees fundamental civil and political rights, including the protection of ethnic, religious and linguistic minorities. Chapter 29 of the Indonesian Constitution also guarantees religious freedom to its citizens.
Public opinion in Europe has been shocked and alarmed by these manifestations of aggression and discrimination against religious minorities, mainly but not exclusively Christian minorities. What is needed is for the public authorities to respond decisively to the actions of extremist groups terrorising religious minorities, and we, as the European Union, should demand that such measures are taken.
(PL) Madam President, I would like to echo the fears expressed by previous speakers regarding the fate of minority groups in Indonesia, which are suffering violence and discrimination due to their religious or cultural affiliation. After all, Indonesia is a country with a long tradition of pluralism and civil society, which previously served as a model of high standards for many countries in the region and further away. The fact that Indonesia has ratified the fundamental human rights conventions, and its election as a member of the UN Human Rights Council, are highly valued achievements in Europe and throughout the world. I am therefore surprised that Indonesia, which is a modern and progressive country, is failing to notice or respond to repeated incidents of violence against religious minorities such as the Ahmadis, Christians, Buddhists and Baha'is, which should be guaranteed freedom of speech and religion. I believe that the international community as a whole, and in particular the European Union, should strongly oppose the lack of respect for freedom of conscience in Indonesia.
(RO) Madam President, the recent tensions in Indonesia contradict the notion of a multicultural society, which has been promoted lately by the authorities. I want to draw attention to the rise in the number of attacks against religious minorities, especially the Ahmadi and Christian communities. It is the Indonesian authorities' duty to adopt the measures required to protect their citizens, irrespective of their religion or point of view. These include carrying out investigations and providing suitable punishment for acts of violence, including those perpetrated on 6 February 2011, not to mention combating displays of intolerance. I appeal to the government in Jakarta to focus on these aspects as a priority. Civil society also has an important role to play in restoring social cohesion at the moment. For its part, the EU can make a specific contribution to promoting an increased level of protection for human rights through dialogue and cooperation with the Indonesian authorities.
Madam President, it is important to remember that Indonesia is a very good friend of the European Union and has made great strides in democracy. I was the chairman of the observer group that monitored the Indonesian elections over a period of time, and I have to commend them for their achievements recently.
I chaired an inter-faith conference in the European Parliament that was sponsored by the Indonesian Government. It is therefore very regrettable and unfortunate that they do not seem to have acted fast enough in dealing with this intolerant behaviour by some of their people. They need to recognise that what we are saying in this Parliament we are saying as friends: we need to be in partnership with Indonesia, the world's largest Muslim democracy, to strengthen the democracy institutions of Indonesia. So I stress - because this debate will be on the front pages of the Indonesian newspapers - that we are talking as friends to strengthen the democratic arm of the Indonesian institutions and state.
Madam President, Members have given a very good overview of the situation in Indonesia, and no doubt Indonesia has made rapid progress in recent years, with growing economic power, and will be looking forward to having a more comprehensive economic partnership agreement with the European Union. All that makes sense, but concomitant with that, there has to be recognition of human rights and particularly the rights of religious minorities, not just in theory but in practice.
Legislation that is used to discriminate against religious minorities must be revoked and those who engage in these activities must be brought to justice, otherwise the problems will continue and the fanatics will have their way. This cannot be the situation. Indonesia has only a little way to go to become an example to the rest of the world and to be a real partner with the European Union, going forward in every possible way.
(RO) Madam President, Indonesia is the largest Muslim country in the world, while also being an established democracy. Unfortunately, there have been acts of violence committed in recent years against religious minorities, as there have been in an ever-growing number of regions in the world. Religious fundamentalism is on the rise and Indonesia is one of the countries affected by this scourge. The resolution refers to a series of acts of discrimination committed against several minorities, which cause tensions between different communities, making them victims of religious intolerance. There have also been reports of extreme cases involving enforcement of Sharia law, which contravenes Indonesian legislation. I believe that closer cooperation is required with the Indonesian Government to promote greater respect for the rights of all minorities in that country.
Member of the Commission. - Madam President, the Vice-President/High Representative shares Parliament's concerns about discrimination against religious minorities, in particular the Ahmadi and Christian communities. She also shares the concerns about the impact of introduction of Sharia-based laws on human rights, in particular the rights of women.
I would, though, like to underline that we have good long-standing relations with Indonesia, with whom we signed the first partnership and cooperation agreement in Asia. The EU has raised the matter of violence against religious minorities through established channels. We have made it clear to Indonesia that this problem has to be tackled seriously, based on respect and protection of beliefs, without discrimination.
Following the attacks last February against the Ahmadiyyah, the European Union issued a statement expressing strong concern, and emphasising the need for an effective response by the government. The EU Delegation in Jakarta met with representatives of the Ahmadi community.
The EU also raised this issue in the official human rights dialogue that we established with Indonesia in 2010, at the meeting which took place in March in Brussels. We emphasised the government's obligation to protect all religious communities and stressed that the police should be trained, including on human rights, to respond to threats and violence against religious minorities.
We are delivering practical assistance in these areas. Since 2002, the EU has funded, for an amount of EUR 750 000, eight projects carried out by civil society organisations. These projects are aimed at enhancing tolerance and peace and promoting pluralism and multiculturalism.
We are also working with the Indonesian Government to foster inter-faith dialogue. Last year we organised together a seminar on Islam and a globalising world, which brought together NGOs, government representatives, European academics and Islamic religious scholars. Looking ahead, we are preparing a major conference with EU and Indonesian civil society in Jakarta this October, on freedom of religion and protection of minorities. Its recommendations will be fed into the next session of the human rights dialogue.
We follow closely developments concerning the implementation of Sharia-based laws, in particular in the province of Aceh. We raised this question in the human rights dialogue last March. The Indonesian Government informed us that Aceh has agreed to abide by international obligations and is in dialogue with local authorities and civil society to harmonise local by-laws with human right standards.
I would also like to mention the case of the torture of Papuan prisoners and the lenient sentences imposed on the soldiers convicted by a military tribunal in relation to recent cases. We discussed this issue in the human rights dialogue and underscored the need for dissuasive punishment for those who commit torture. The Indonesian Government is committed to ratifying the Optional Protocol of the Convention Against Torture and is pursuing initiatives to build better community relations in Papua.
I would like to conclude by mentioning that we are also supporting Indonesia in addressing the underlying causes of religious violence, such as the spread of Islamic extremism in schools and in society generally. In this regard, we plan to fund a cooperation programme with Indonesia aimed at deradicalisation in the context of the fight against terrorism.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - Violence against the Ahmadis (who consider themselves Muslims) and other religious minorities - such as Christians, Bahá'ís and Buddhists - as well as progressive civil society organisations has increased in Indonesia. The government is lagging far behind in addressing the underlying causes. Investigations have not revealed who was behind the attacks against Ahmadis in February 2011. Two weeks ago, a 22-year-old female Pentecostal pastor was abducted by three Islamic radicals. Islamic extremism has spread in schools and other public areas. Combating discrimination and securing the human rights of all, including minorities, should be a prerequisite for good relations between the EU and Indonesia. I urge the Indonesian authorities to take effective action to protect the life and personal integrity of all members of religious minorities. I call for the Commission to include a binding human rights clause in the Comprehensive Economic Partnership, insist on a moratorium on the application of blasphemy laws, and persuade the Indonesian government to repeal a 2008 ban on Ahmadi Muslim teachings, which encourages such attacks and infringes upon the freedom of religion.